 


109 HR 2660 IH: Fair Choice and Competition in Real Estate Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2660 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Oxley (for himself and Mr. Frank of Massachusetts) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Bank Holding Company Act of 1956 to clarify that real estate brokerage activities and real estate management activities are authorized financial activities for financial holding companies and financial subsidiaries of national banks, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fair Choice and Competition in Real Estate Act of 2005. 
2.Clarification that certain real estate activities are financial activities 
(a)In generalSection 4(k)(4) of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(k)(4)) is amended by adding at the end the following new subparagraph: 
 
(J)Engaging in real estate brokerage activities and real estate management activities.. 
(b)DefinitionsSection 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841) is amended by adding at the end the following new subsection: 
 
(r)Definitions relating to financial activities 
(1)Real estate brokerage activityThe term real estate brokerage activity means any activity that involves offering or providing real estate brokerage services to the public, including— 
(A)acting as an agent for a buyer, seller, lessor, or lessee of real property; 
(B)listing or advertising real property for sale, purchase, lease, rental, or exchange; 
(C)providing advice in connection with sale, purchase, lease, rental, or exchange of real property; 
(D)bringing together parties interested in the sale, purchase, lease, rental, or exchange of real property; 
(E)negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental, or exchange of real property (other than in connection with providing financing with respect to any such transaction); 
(F)engaging in any activity for which a person engaged in the activity is required to be registered or licensed as a real estate agent or broker under any applicable law; and 
(G)offering to engage in any activity, or act in any capacity, described in subparagraph (A), (B), (C), (D), (E), or (F). 
(2)Real estate management activityThe term real estate management activity means any activity that involves offering or providing real estate management services to the public, including— 
(A)procuring any tenant or lessee for any real property; 
(B)negotiating leases of real property; 
(C)maintaining security deposits on behalf of any tenant or lessor of real property (other than as a depository institution for any person providing real estate management services for any tenant or lessor of real property); 
(D)billing and collecting rental payments with respect to real property or providing periodic accounting for such payments; 
(E)making principal, interest, insurance, tax, or utility payments with respect to real property (other than as a depository institution or other financial institution on behalf of, and at the direction of, an account holder at the institution); 
(F)overseeing the inspection, maintenance, and upkeep of real property, generally; and 
(G)offering to engage in any activity, or act in any capacity, described in subparagraphs (A), (B), (C), (D), (E), or (F)..  
 
